 

 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), dated and effective as of July 15,
2020 (the “Effective Date”), by and between Torchlight Energy Resources, Inc., a
Nevada corporation with principal executive offices at 5700 W. Plano Pkwy, Ste.
3600, Plano, TX 75093 (the “Company”), and John A. Brda, of 1425 Frontenay,
Warson Woods, Missouri 63122 (the “Employee”) (each of which a “Party” or,
collectively, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Employee for management and executive
services, and Employee desires to serve the Company in those capacities, upon
the terms and subject to the conditions contained in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties hereto hereby agree as follows:

 

1. Employment.

 

(a) Services. Upon effective date, Employee will be employed by the Company as
the President and Chief Executive Officer to provide services related to such
office. Employee will report to the Company’s Board with primary direction being
given by the Board. Employee agrees to perform such Services faithfully, to
devote a significant portion of his working time, attention and energies to the
business of the Company, and while remaining employed, to not engage in any
other business activity that directly conflicts with his duties and obligations
to the Company. At the commencement of the Term, Employee shall be made an
employee of the Company and shall be and remain employed by the Company.

 

(b) Acceptance. At the commencement of the Term, Employee hereby accepts such
employment and agrees to render the Services.

 

(c) Independent Investment Activities. Notwithstanding any provision to the
contrary herein, Employee shall be free to engage in any independent investment
activity, provided such independent investment activities are not in conflict
with his duties and obligations to the Company. To the extent that Employee has
any prospective investment or other activities in fields of operations of the
Company, then Employee shall first notify the Company and shall present such
opportunity to the Company. The Company shall have fifteen (15) days to accept
or reject such opportunity. If the Company elects not to proceed with such
opportunity after the fifteen (15) day period, then Employee shall be free to
pursue such opportunity independently.

 

2. Term of Employment. The term of employment (the “Term”) shall commence on the
Effective Date and shall continue until July 15, 2021, unless sooner terminated
pursuant to Section 9 of this Agreement. Notwithstanding anything to the
contrary contained herein, the provisions of this Agreement governing protection
of Confidential Information shall continue in effect as specified in Section 5
hereof and survive the expiration or termination hereof. The Term may be
extended for additional one (1) year periods upon mutual written consent of
Employee and the Board.

 

3. Best Efforts; Place of Performance. Employee shall devote his business time,
attention and energies to the business and affairs of the Company, and shall use
his commercially reasonable best efforts to advance the lawful interests of the
Company and shall not during the Term be actively engaged in any other business
activity that will adversely interfere with the performance by Employee of his
duties hereunder or Employee’s availability to perform such duties or that will
adversely affect, or negatively reflect upon the Company. The duties to be
performed by the Employee hereunder shall be performed primarily at the office
of the Company in Plano, Texas subject to reasonable travel requirements on
behalf of the Company.

Employment Agreement1

 

4. Compensation. As compensation for the performance by Employee of the duties
under this Agreement, the Company shall pay Employee as follows:

 

(a) Base Fees. The Company shall pay Employee Base Fees (the “Base Fees”) equal
to $375,000 per year, commencing on July 15, 2020. Payment of $10,000 shall be
made semi-monthly, in accordance with the Company’s payroll plan, with the
remaining $5,625 semi-monthly amount to accrue unpaid. The Company shall pay
Employee the amounts accrued and unpaid hereunder at such time as the Board of
Directors believes there is adequate cash for such payment, or at a time
mandated in Section 9 of this agreement.

 

(b) Discretionary Bonus. Employee shall be eligible to receive an additional
annual bonus (the “Discretionary Bonus”) in an amount up to 200% of the Base
Fees, based upon performance on behalf of the Company during the prior year.
Factors to be considered by the Board of Directors and the Compensation
Committee shall include, but not be limited to, growth in the Company’s market
capitalization, the liquidity and performance of the Company’s Common Stock as
well as other factors considered relevant to the Board and the Compensation
Committee. The Discretionary Bonus shall be payable either as a lump-sum payment
or in installments as determined by the Board of Directors and the Compensation
Committee of the Company in its sole discretion. In addition, the Board of
Directors of the Company shall annually review the Bonus to determine whether an
increase in the amount thereof is warranted. For the purposes of calculating the
first year’s bonus, the Effective Date shall be used as the starting point for
calculation. The Compensation Committee shall also consider the issuance of
additional stock options to the Employee in its sole discretion.

 

(c) Withholding; Employee Status. The Company shall withhold applicable federal,
state and local taxes and social security and such other amounts as may be
required by law from all amounts payable to Employee under this Section 4.
Employee shall be classified as a W-2 employee and Company agrees to pay all
employer-based taxes levied by any and all governmental agencies. Company hereby
agrees to indemnify, defend, and pay all taxes and expenses of Employee for any
claims made by any governmental agency that: (i) Employee is an independent
contractor relative to the payments made under this Section 4 and is charged
self-employment tax, and/or (ii) any taxes withheld have not been remitted to
the appropriate governmental agency.

 

(d) Expenses. The Company shall reimburse Employee for all normal, usual and
necessary expenses incurred by Employee in furtherance of the business and
affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of
Employee’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company, but, in
no event, will Employee be reimbursed less frequently than monthly.

 

(e) Other Benefits. Employee shall be entitled to all rights and benefits under
any benefit or other plan (including, without limitation, dental, medical,
medical reimbursement and hospital plans, pension plans, employee stock purchase
plans, profit sharing plans, bonus plans and other so-called “fringe” benefits)
as the Company shall make available to its senior executives from time to time.

 

(f) Vacation. Employee shall, during the Term, be entitled to a vacation of four
(4) weeks per annum, in addition to holidays observed by the Company. Employee
shall not be entitled to carry any vacation forward to the next year of
employment and shall not receive any compensation for unused vacation days.

 

(g) COLA. All monetary compensation hereunder shall be reviewed by the Board of
Directors for inflation on a yearly basis or more frequently if inflation is at
an abnormally high level. If the Consumer Price Index (“CPI”), as published by
the United States Government, rises significantly, the Board of Directors will
reevaluate compensation and, if feasible given the financial condition of the
Company, upwardly adjust compensation hereunder.

Employment Agreement2

 

5. Confidential Information.

 

(a) Employee recognizes and acknowledges that in the course of his duties he is
likely to receive confidential or proprietary information owned by the Company,
its affiliates or third Parties with whom the Company or any such affiliates has
an obligation of confidentiality. Accordingly, during and after the Term,
Employee agrees to keep confidential and not disclose or make accessible to any
other person or use for any other purpose other than in connection with the
fulfillment of his duties under this Agreement, any Confidential and Proprietary
Information (as defined below) owned by, or received by or on behalf of, the
Company or any of its affiliates. “Confidential and Proprietary Information”
shall include, but shall not be limited to, confidential or proprietary
scientific or technical information, data, business plans (both current and
under development), trade secrets, or any other confidential or proprietary
business information relating to development programs, costs, revenues,
investments, credit and financial data, financing methods, or the business and
affairs of the Company, including any Confidential and Proprietary Information
that may have been developed by Employee. Employee agrees to return immediately
all Company material and reproductions (including but not limited, to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof in Employee’s possession to the
Company upon request and in any event immediately upon termination of
employment.

 

(b) Except with prior authorization by the Company or in furtherance of
Employee’s duties as an executive of the Company, Employee agrees not to
disclose or publish any of the Confidential and Proprietary Information, or any
confidential, scientific, technical or business information of any other Party
to whom the Company or any of its affiliates owes an obligation of confidence,
at any time during or after his employment with the Company.

 

(c) Notwithstanding the foregoing, the following shall not be considered to be
Confidential Information: (i) information publicly available; (ii) information
which becomes available to Employee on a non-confidential basis from sources
other than Company, provided such Employee does not know or have reason to know
that such sources are prohibited by contractual, legal or fiduciary obligation
from transmitting such information to Employee; (iii) and information that was
lawfully in the possession of a Employee prior to the Effective Date of this
Agreement, provided such Confidential Information was not provided to Employee
by Company. Company acknowledges that Employee is bringing with him certain
contacts and industry knowledge. Such information shall not be the Confidential
Information of Company, but shall remain the confidential information of
Employee.

 

(d) The provisions of this Section 5 shall survive any termination of this
Agreement.

 

6. Non-Competition, Non-Solicitation and Non-Disparagement.

 

(a) Employee understands and recognizes that his services to the Company are
special and unique and that in the course of performing such services Employee
will have access to and knowledge of Confidential and Proprietary Information
(as defined in Section 5) and Employee agrees that, during the Term and for a
period of twelve (12) months thereafter, he shall not in any manner, directly or
indirectly, on behalf of himself or any person, firm, partnership, joint
venture, corporation or other business entity (“Person”), enter into or engage
in any business which is engaged in any business directly or indirectly
competitive with the business of the Company, either as an individual for his
own account, or as a partner, joint venturer, owner, executive, employee,
independent contractor, principal, agent, consultant, officer, director or
shareholder of a Person in a business competitive with the Company within the
geographic area of the Company’s business. The Company acknowledges the need for
Employee to be employed in his profession and, for the purposes of this
Agreement, competition shall mean pursuing oil and gas opportunities that
compete directly with the same specific projects that Employee was exposed to as
an Employee.

 

(b) During the Term and for a period of 12 months thereafter, Employee shall
not, directly or indirectly, without the prior written consent of the Company,
solicit or induce any employee of the Company or any of its affiliates to leave
the employ of the Company or any such affiliate; or hire for any purpose any
employee of the Company or any affiliate or any employee who has left the
employment of the Company or any affiliate within one year of the termination of
such employee’s employment with the Company or any such affiliate or at any time
in violation of such employee’s non-competition agreement with the Company or
any such affiliate.

 

(c) The Company and Employee each agree that both during the Term and at all
times thereafter, neither party shall directly or indirectly disparage, whether
or not true, the name or reputation of the other party or any of its affiliates,
including but not limited to, any officer, director, employee or shareholder of
the Company or any of its affiliates.

Employment Agreement3

 

(d) In the event that Employee breaches any provisions of Section 5 or in the
event that either the Employee or the Company breach this Section 6 or there is
a threatened breach, then, in addition to any other rights which the Company or
the Employee may have, the Company shall be entitled to injunctive relief to
enforce the restrictions contained in such Sections.

 

(e) Each of the rights and remedies enumerated in Section 6(d) shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company or the Employee at law or in
equity. If any of the covenants contained in this Section 6, or any part of any
of them, is hereafter construed or adjudicated to be invalid or unenforceable,
the same shall not affect the remainder of the covenant or covenants or rights
or remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in this Section 6 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form such provision shall then be enforceable. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s or the Employee’s right to the relief provided in this
Section 6 or otherwise in the courts of any other state or jurisdiction within
the geographical scope of such covenants as to breaches of such covenants in
such other respective states or jurisdictions, such covenants being, for this
purpose, severable into diverse and independent covenants.

 

(f) The provisions of this Section 6 shall survive any termination of this
Agreement unless terminated pursuant to Sections 9(c), (d), and (e) upon which
termination the provisions of this Section shall automatically terminate.

 

(g) Employee shall be free to conduct business of any form or fashion with any
contact that he had prior to the Effective Date of this Agreement.

 

7. Representations and Warranties. Employee hereby represents and warrants to
the best of his knowledge and belief to the Company as follows:

 

(a) Except as set forth below, neither the execution or delivery of this
Agreement nor the performance by Employee of his duties and other obligations
hereunder violate or will violate any statute, law, determination or award, or
conflict with or constitute a default or breach of any covenant or obligation
under (whether immediately, upon the giving of notice or lapse of time or both)
any prior employment agreement, contract, or other instrument to which Employee
is a Party or by which he is bound;

 

(b) Employee has the full right, power and legal capacity to enter and deliver
this Agreement and to perform the duties and other obligations hereunder;

 

(c) This Agreement constitutes the legal, valid and binding obligation of
Employee enforceable against Employee in accordance with its terms; and

 

(d) No approvals or consents of any persons or entities are required for
Employee to execute and deliver this Agreement or perform its duties and other
obligations hereunder.

 

8. Termination. This Agreement may be terminated as follows:

 

(a) Employee hereunder may be terminated by the Board of Directors of the
Company for Cause. Any of the following actions by Employee shall constitute
“Cause”:

 

(i) The willful failure, disregard or refusal by Employee to perform his duties
hereunder, which is not cured by Employee within fifteen (15) days after notice
thereof is given to Employee by the Company;

Employment Agreement4

 

(ii) Any willful, intentional or grossly negligent act by Employee, not
excusable under the business judgment rule, having the effect of injuring, in a
material way (whether financial or otherwise and as determined in good-faith by
a majority of the Board of Directors of the Company) the business or reputation
of the Company or any of its affiliates, including but not limited to, any
officer, director, executive or shareholder of the Company or any of its
affiliates;

 

(iii) Willful misconduct by Employee in respect of the lawful duties or
obligations of Employee under this Agreement, including, without limitation,
gross insubordination with respect to directions received by Employee from the
Board of Directors of the Company, which is not cured by Employee within fifteen
(15) days after notice thereof is given to Employee by the Company;

 

(iv) Employee’s conviction of any felony or a misdemeanor involving moral
turpitude (including entry of a nolo contendere plea);

 

(v) The determination by the Company, after a reasonable and good-faith
investigation by the an independent investigator following a written allegation
by another employee of the Company, that Employee engaged in some form of
harassment prohibited by law (including, without limitation, verbal harassment,
age, sex or race discrimination), unless Employee’s actions were specifically
directed by the Board of Directors of the Company;

 

(vi) Any misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not a misdemeanor or felony);

 

(vii) Breach by Employee of any of the provisions of Sections 5, 6 or 7 of this
Agreement; and

 

(viii) Breach by Employee of any provision of this Agreement which is not cured
by Employee within thirty (30) days after notice thereof is given to Employee by
the Company, unless such breach is not curable.

 

(b) Employee’s employment hereunder may be terminated by the Board of Directors
of the Company due to Employee’s Disability or Death. For purposes of this
Agreement, a termination for “Disability” shall occur (i) when the Board of
Directors of the Company has provided a written termination notice to Employee
supported by a written statement from a reputable independent physician to the
effect that Employee shall have become so physically or mentally incapacitated
as to be unable to resume, within the ensuing four months, his employment
hereunder by reason of physical or mental illness or injury, or (ii) upon
rendering of a written termination notice by the Board of Directors of the
Company after Employee has been unable to substantially perform his duties
hereunder for 90 or more consecutive days by reason of any physical or mental
illness or injury. For purposes of this Section 8(b), Employee agrees to make
himself available and to cooperate in any reasonable examination by a reputable
independent physician retained by the Company.

 

(c) Employee’s employment hereunder will terminate upon the occurrence of a
Change of Control. For purposes of this Agreement, “Change of Control” means (i)
the acquisition, directly or indirectly, following the date hereof by any person
(as such term is defined in Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended), in one transaction or a series of related
transactions, of securities of the Company representing in excess of forty
percent (40%) or more of the combined voting power of the Company’s then
outstanding securities if such person or his or its affiliate(s) do not own in
excess of 40% of such voting power on the date of this Agreement, or (ii) the
future disposition by the Company (whether direct or indirect, by sale of assets
or stock, merger, consolidation or otherwise) of all or substantially all of its
business and/or assets in one transaction or series of related transactions
(other than a merger effected exclusively for the purpose of changing the
domicile of the Company).

 

(d) Employee’s employment hereunder may be terminated by Employee for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean any of the
following: (i) any reduction by the Company of Employee’s compensation or
benefits payable hereunder without the consent of the Employee; or (ii)
Company’s material breach of any of its obligations under this Agreement or
under any Stock Option Agreement between the Company and the Employee.

Employment Agreement5

 

9. Compensation upon Termination.

 

(a) If Employee’s employment is terminated as a result of his Death or
Disability, the Company shall pay to Employee, as applicable, the Base Fee
through the date of the Death or through the date of termination notice due to
disability plus any amounts owed to Employee hereunder that are accrued and
unpaid.

 

(b) If Employee’s employment is terminated by the Board of Directors of the
Company for Cause, then the Company shall pay to the Employee the Base Fee
through the date of his termination and Employee shall have no further
entitlement to any other compensation or benefits from the Company, provided
that the Compensation Committee shall determine what, if any, accrued but unpaid
amounts owed to the Employee hereunder shall be paid to the Employee.

 

(c) If Employee’s employment is terminated upon the occurrence of a Change of
Control, the Company (or its successor, as applicable) shall pay in one lump sum
to Employee any amounts owed to Employee hereunder that are accrued and unpaid
plus the Base Fee that would be earned through the end of the Term.

 

(d) If Employee’s employment is terminated by the Company other than as a result
of Employee’s death or disability and other than for reasons specified in
Sections 9(b) or (c), then the Company shall continue to pay to Employee the
Base Fee and benefits until the end of the Term and shall pay in one lump sum
any amounts owed to Employee hereunder that are accrued and unpaid at the end of
the Term.

 

(e) If this Agreement is terminated pursuant to Section 8(d), the Company shall
continue to pay to Employee the Base Fee and benefits until the end of the Term
and shall pay in one lump sum any amounts owed to Employee hereunder that are
accrued and unpaid at the end of the Term.

 

(f) Upon termination for any reason Company will pay Employee any expense
reimbursement amounts owed through the date of termination.

 

(g) This Section 9 sets forth the only obligations of the Company under this
Agreement with respect to the termination of Employee’s employment with the
Company, and Employee acknowledges that, upon the termination of his employment,
he shall not be entitled to any payments or benefits which are not explicitly
provided in Section 9.

 

(h) The provisions of this Section 9 shall survive any termination of this
Agreement.

 

10. Miscellaneous.

 

(a) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Texas, without giving effect to its
principles of conflicts of laws.

 

(b) THE PARTIES AGREE THAT IN THE EVENT THAT LITIGATION ARISES OUT OF OR IS
RELATED TO THIS AGREEMENT, ANY ACTION MUST BE BROUGHT IN COLLIN COUNTY, TEXAS,
AND BOTH PARTIES HEREBY CONSENT TO PERSONAL JURISDICTION THERE.

 

(c) This Agreement shall be binding upon and inure to the benefit of the Parties
hereto, and their respective heirs, legal representatives, successors and
assigns.

 

(d) This Agreement may not be assigned by Employee except to an entity that is
affiliated with Employee. Employee may assign Employee’s payments or right to
receive payments to any entity that is affiliated with Employee. The Company may
assign its rights, together with its obligations, hereunder in connection with
any sale, transfer or other disposition of all or substantially all of its
business or assets.

Employment Agreement6

 

(e) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the Parties hereto.

 

(f) The failure of either Party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either Party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such Party.

 

(g) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the Parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mails. Either Party may designate another
address, for receipt of notices hereunder by giving notice to the other Party in
accordance with this paragraph (g).

 

(h) This Agreement sets forth the entire agreement and understanding of the
Parties relating to the subject matter hereof and supersedes any prior agreement
in its entirety between the Parties in connection with the subject matter
hereof. No representation, promise or inducement has been made by either Party
that is not embodied in this Agreement, and neither Party shall be bound by or
liable for any alleged representation, promise or inducement not so set forth.
This Agreement shall have no effect on any outstanding liabilities (payroll or
otherwise) owed by the Company to the Employee prior to the Effective Date of
this Agreement.

 

(i) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

(j) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

 

SIGNATURES TO FOLLOW ON NEXT PAGE

Employment Agreement7

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

TORCHLIGHT ENERGY RESOURCES, INC.

 

By:  /s/ Roger Wurtele   Roger Wurtele, CFO       /s/ John A. Brda   JOHN A.
BRDA

Employment Agreement8